DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 05/23/2022 has been entered and accepted.

Response to Arguments
Applicant's arguments filed 05/23/2022 have been fully considered but they are not persuasive. The applicant concedes on Page 1 that Farah teaches that the passage in paragraph 53 pertains to panels covering a portion of the housing. However, the passage that the applicant cites further states that “the solar panel is integrated into a housing of the welding device”. This means that the solar panel becomes a part of, or in other words becomes mounted to, the existing housing of the welding device. See 112 rejections below on claim 1. This satisfies the new amended limitation given in claim 1. The examiner further notes that the MPEP teaches that making a device integral, is a mere matter of obvious engineering choice. 2144.04VB.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “one or more solar panels mounted to said housing wherein said the one or more solar panels substantially form said housing of said electric welding machine”. This statement is unclear as the applicant first implies that the one or more solar panels and the housing are two separate entities, but then states that the solar panels are a part of the housing of the electric welding machine. Further, the applicant states in page 2 of the arguments filed 05/23/2022 that “this configuration teaches against Farah in the sense that instead of being a mere part of the casing, the solar panels are the casing itself”. This statement implies that the casing and the solar panels are not two separate entities, but are the same entity. It remains unclear how the one or more solar panels could be mounted to itself as a housing of the electric welding machine. For purpose of examination, the limitation will be interpreted as the one or more solar panels can be mounted to an existing housing of the electric welding machine in a way such that it then become part of the housing. Claims 3-12 are rejected upon their dependency on claim 1.
The term "substantially form" in claim 1 is a relative term which renders the claim(s) indefinite.  The term "substantially form" is not defined by the claim 1, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear to what degree the one or more solar panels would have to form a housing for the limitation to be met. For purposes of examination, the limitation will be satisfied if the one or more solar panels form at least part of the housing of the electric welding machine. Claims 3-12 are rejected upon their dependency on claim 1.
Claim 11 recites the limitation "the side panels of said housing".  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the term side panels are intended to draw antecedent from the one or more solar panels of claim 1 or whether the side panels are a separate entity to the one or more solar panels. For purposes of examination, the side panels will be interpreted as drawing antecedent from the one or more solar panels. Claim 12 is rejected upon its dependency on claim 11.
Claim 12 recites the limitation "the side walls".  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, “the side walls” will be interpreted as drawing antecedent from “the side panels” in claim 11 which is interpreted above.
Claims 3-12 are rejected for dependence form one or more of the above rejected claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Silvestro (US 20060027547 A1), in view of Mitri (US 20210111615 A1) and Farah (US 20150069037 A1).
Regarding claim 1, Silvestro teaches a portable electric arc-welding system (Paragraph 40; portable and fully-integrated welder/generator 100) comprising:
a battery (Paragraph 11; internal electric source);
an electric welding machine (Paragraph 56; one or more components of an arc welding operation);
comprising an electric motor capable of converting electrical energy from said battery (Paragraph 11; electric motor connected to battery) into rotatable mechanical energy (motors turn electricity into mechanical energy);
a housing (housing 110) that encloses (Paragraph 9; at least partially protects engine and electric generator as well as internal components of welder) said electric welding machine and said battery (Paragraph 11; battery is an internal electric source which means it is inside the housing).
Silvestro fails to teach a portable electric arc-welding system, wherein:
an electric welding machine comprising 
a governor that regulates a speed of said electric motor;
a main armature that receives said rotatable mechanical energy from said electric motor and produces electrical power;
and a shaft that transfers said rotatable mechanical energy from said electric motor to said main armature
one or more solar panels mounted to said housing wherein said the one or more solar panels substantially form said housing of said electric welding machine
Mitri teaches a power generation system that obtains, stores, and transfers motive energy (abstract), comprising:
an electric motor capable of converting electrical energy from said battery into rotatable mechanical energy (Figure 1 Paragraph 45; electric motor that converts electrical energy into mechanical energy);
a governor that regulates a speed of said electric motor (Figure 1 Paragraph 43; variable frequency drive inverter 120);
The variable frequency drive inverter 120 controls the speed and torque of the motor 130. This accomplishes the same purpose of a governor, which regulates a speed of the motor.
a main armature (alternator) that receives said rotatable mechanical energy from said electric motor and produces electrical power (Paragraph 44; alternator converts mechanical energy received from motor into electrical energy);
and a shaft (output shaft of electric motor) that transfers said rotatable mechanical energy from said electric motor to said main armature (Paragraph 44; output shaft of electric motor transfers energy to a coupler which transfers energy to the input shaft of alternator).
While Mitri does not teach a portable electric arc-welding system, it does teach an easily transportable power generation system which is capable of supplying a large amount of power through enhanced torque and RPM (Mitri Paragraph 5). The power generation system is also environmentally sensitive, durable, cost-effective, and easily transportable (Mitri Paragraph 5). This addresses the issues that the applicant brings up in Paragraph 1 of the disclosure.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Silvestro with Mitri and use the electric motor, governor, main armature, and the shaft taught by Mitri as the power generation system of the electric welding machine. This would be done to provide an output power to the welding device which is environmentally sensitive, durable, cost-effective, quiet, and easily transportable (Mitri Paragraph 5).
Silvestro modified with Mitri fails to teach:
one or more solar panels mounted to said housing wherein said the one or more solar panels substantially form said housing of said electric welding machine
Farah teaches a welding device that includes a motor-driven welder assembly including an engine that is configured to rotate a shaft (Paragraph 7), wherein:
one or more solar panels mounted to said housing (Paragraph 53; solar panel is integrated into the housing of the welding device).
wherein said the one or more solar panels substantially form said housing of said electric welding machine (Paragraph 53; solar panels are integrated into and thus form at least a part of the housing of the welding device)
See 112 rejections above.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Silvestro with Farah and mounted and integrated solar panels into the housing of the welding device. This would been done to provide a renewable source of energy (Farah Paragraph 9) so that the issue of a supply power not being readily available (Farah Paragraph 3) may be avoided.

Regarding claim 8, Silvestro as modified teaches the arc-welding system of claim 1.
Mitri further teaches:
said main armature (alternator 150) delivers single-phase alternating current (Paragraph 44; configured to produce single phase AC power).
Same motivation as claim 1.

Regarding claim 9, Silvestro as modified teaches the arc-welding system of claim 1.
Mitri further teaches:
said main armature (alternator) delivers three-phase alternating current (Paragraph 44; configured to produce 3 phase AC).
Same motivation as claim 1.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Silvestro (US 20060027547 A1), in view of Mitri (US 20210111615 A1) and Farah (US 20150069037 A1) and in further view of Vogel (US 20110163072 A1) and Hollenbeck (US 20140265984 A1).
Regarding claim 3, Silvestro as modified teaches the arc-welding system of claim 1, wherein:
a control panel (Paragraph 9; Figure 1) accessible from an outside of said housing (housing 110).
As can be seen in Figure 1, the control panel would be accessible from an outside of said housing.
Silvestro as modified fails to teach a portable electric arc-welding system wherein:
said control panel comprising an amp range selector that allows selection of a current within a current range;
a fine current selector that allows control of arc characteristics;
and an RPM dial that adjust revolutions per minute (rpms) of said electric motor.
Vogel teaches a portable welding machine with a housing (Figure 1) consisting of a control panel 26, wherein:
said control panel (control panel 26) comprising an amp range selector that allows selection of a current within a current range (Paragraph 28; user may set the desired welding current);
a fine current selector that allows control of arc characteristics (Paragraph 28; other controls may be used to adjust arc force setting);
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Silvestro with Vogel and added controls which allow for the selection of the desired current and controls which may be used to adjust arc characteristics. This would be done to enable a skilled welder to set and adjust a welding system to operate in the desired manner based on factors such as the electrode type, shielding gas type, weld process, metal thickness, weld conditions, and so forth (Vogel Paragraph 28).
Silvestro as modified by Vogel fails to teach to teach a portable electric arc-welding system wherein said control panel contains:
an RPM dial that adjust revolutions per minute (rpms) of said electric motor.
Hollenbeck teaches a control circuit for an electric motor (abstract) containing a control panel, wherein said control panel (control panel 200) contains:
an RPM dial (rotary dial 202 or 204) that adjust revolutions per minute (rpms) of said electric motor (Paragraph 17).
Use of either of the rotary dials adjusts he RPM of the electric motor.
While Hollenbeck does not teach a portable electric arc-welding system, it does teach a control system for the electric motor which Silvestro as modified by Mitri and Vogel use as a part of the electric welding machine. Because the electric motor is a fundamental part of the electric welding machine, the control of its operation is fundamental to proper operation of the electric arc-welding machine and a patent on said topic is thus relevant to the electric arc-welding machine.
  It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Silvestro with Hollenbeck and added a RPM dial which adjusts the revolutions per minute of the electric motor to the control panel. This would be done to enable the motor to be used situations where the input voltage may vary (Paragraph 2) and thus to allow the operational speed of the electric motor to be selected with reference to multiple ranges of speeds and the input voltage to the motor (abstract).


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Silvestro (US 20060027547 A1), in view of Mitri (US 20210111615 A1) and Farah (US 20150069037 A1) and in further view of Matthews (US 20060037953 A1) and Geissler (US 6987242 B2).
Regarding claim 4, Silvestro as modified teaches the arc-welding system of claim 1.
Silvestro as modified fails to teach a portable electric arc-welding system wherein:
an inverter that receives a direct current from said battery and converts said direct current (DC) voltage from said battery to an alternating current (AC) voltage;
and a transformer that receives said AC voltage from said inverter, and outputs a second AC voltage.
Matthews teaches an electric arc welder that includes an energy storage device (abstract), which consists of:
an inverter (Paragraph 41; auxiliary inverter 340 that converts DC current to AC current) that receives a direct current from said battery (Figure 3 Paragraph 41; energy storage 310 sends current to auxiliary inverter 340) 
Paragraph 41 states that auxiliary inverter 340 can be used to modify current from a DC current to an AC current. Paragraph 41 teaches that power conversion circuit can be eliminated if a DC current is directed to the inverter 350. This likewise applies in the case of auxiliary inverter 360, in that the power conversion circuit can be circumvented, as the auxiliary inverter 360 can be used to modify current from a DC current to an AC current. Thus, the inverter receives a direct current (DC) from the battery.
and converts said direct current (DC) voltage from said battery to an alternating current (AC) voltage (Figure 3 Paragraph 41; auxiliary inverter 340 converts a DC current to an AC current);
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Silvestro with Matthews and added an inverter that receives direct current from the battery and converts that current into alternating current. This would be done so that the auxiliary electrical outlets of the welder can be used to provide electrical power to various types of devices that are plugged in to the welder (Matthews Paragraph 41).
Silvestro as modified by Matthews fails to teach a portable electric arc-welding system wherein:
a transformer that receives said AC voltage from said inverter, and outputs a second AC voltage.
Geissler teaches an apparatus for providing welding type power, wherein:
a transformer that receives said AC voltage (second ac signal) from said inverter, and outputs a second AC voltage (abstract; third ac signal).
A DC voltage is converted into an AC voltage by an inverter which is received by the inverter and converted into a new AC signal.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Silvestro with Geissler and added a transformer to the auxiliary inverter which receives AC voltages and outputs a second AC voltage. This would have been done to allow the power circuit to receive a wide range of power inputs and still output the desired output (Geissler Column 1; Lines 52-63).

Regarding claim 5, Silvestro as modified teaches the arc-welding system of claim 4.
	Matthews further teaches:
	said second AC voltage is 240VAC (Paragraph 41; ac current with voltage level of 240 to be sent to auxiliary electrical output).
	Silvestro also teaches that one of the electrical connectors intended to be connected to a welding gun or other electrical equipment is 240V (Paragraph 41).
	The addition of the transformer to the auxiliary inverter would not change the intended output that is taught in Paragraph 41 by Matthews. The transformer would be used to bring the output voltage to the correct value if the electric welding machine was not able to do so without the transformer. Otherwise the transformer would maintain the voltage.
	Same motivation as claim 4.
	
Regarding claim 6, Silvestro as modified teaches the arc-welding system of claim 4.
	Matthews further teaches:
	said second AC voltage is 120VAC (Paragraph 41; ac current with voltage level of 120 to be sent to auxiliary electrical output).
Silvestro also teaches that one of the electrical connectors intended to be connected to a welding gun or other electrical equipment is 120V (Paragraph 41).
	The addition of the transformer to the auxiliary inverter would not change the intended output that is taught in Paragraph 41 by Matthews. The transformer would be used to bring the output voltage to the correct value if the electric welding machine was not able to do so without the transformer. Otherwise the transformer would maintain the voltage.
Same motivation as claim 4.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Silvestro (US 20060027547 A1), in view of Mitri (US 20210111615 A1), Farah (US 20150069037 A1), Matthews (US 20060037953 A1), and Geissler (US 6987242 B2), and in further view of Albrecht (US 20070187376 A1).
Regarding claim 7, Silvestro as modified teaches the arc-welding system of claim 4.
Silvestro as modified fails to teach a portable electric arc-welding system:
further comprising a switch
said switch positionable in a first position that transmits power to said inverter
and in a second position that transmits power to said electric welding machine.
Albrecht teaches a portable welding power source:
further comprising a switch (Paragraph 92; switch used to configure battery in series with the load, or connecting it to the charging circuit),
said switch positionable in a first position that transmits power to said inverter (Paragraph 92; connecting it to the charging circuit)
Paragraph 92 teaches that the charging circuit may be a separate circuit with a separate transformer and converter. It also teaches that an example of a converter is an inverter. While not be what the applicant intended, the battery would still provide current and thus the switch would transmit power through the inverter while the battery is charging, although not directly. 
and in a second position that transmits power to said electric welding machine (Paragraph 92; configure the battery in series with the load).
When the battery or energy storage device is in series with the load or welding torch, the energy storage device provides a voltage to the electrical welding machine which supplies power to the welding-type power source.
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Silvestro with Albrecht and added a switch wherein in the first position the battery transmits power through the switch to the inverter and in the second position the battery transmits power through the switch to the electric welding machine. This would have been done to allow the battery to be charged when welding is not occurring (Albrecht Paragraph 91).
	While a specific switch is not mentioned, a switch which changes between two outputs (connecting battery with charging circuit/configure battery in series with load) while maintaining a single input (battery) would satisfy the requirements of transmitting power during both modes for one of the two circuits. This switch is known in the art as evidenced by the gate signal switchover circuit 5 switch in Figure 1 of Yasuhara (US 6028290 A). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Silvestro (US 20060027547 A1), in view of Mitri (US 20210111615 A1) and Farah (US 20150069037 A1), and in further view of Enyedy (US 20170326670 A1).
Regarding claim 10, Silvestro as modified teaches the arc-welding system of claim 1.
Silvestro as modified fails to teach a portable electric arc-welding system wherein:
said electric welding machine further comprises an exciter armature that receives said rotatable mechanical motion from said electric motor and produces electrical power to an outlet mounted on a wall of said housing.
	Enyedy teaches an arc welding system including a welding power supply, wherein:
said electric welding machine (Figure 1 Paragraph 5; produces an electric arc from the arc welding system) further comprises an exciter armature (Paragraph 34; auxiliary windings of generator 12) that receives said mechanical motion from an engine (the engine produces mechanical energy which the armature windings in the generator use) and produces electrical power (Paragraph 14; generator generates electrical energy) to an outlet (Paragraph 17).
While Enyedy teaches an engine instead of a motor, both an engine and a motor create mechanical energy which is used by another device to create electricity from that mechanical energy. 
Also while Enyedy fails to teach that the outlet is mounted on a wall of the housing of the system, Paragraph 5 of Silvestro teaches an output panel on the housing which contain electrical outlets.
   It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Silvestro with Enyedy and add an exciter armature which receives mechanical motion from an engine and produces electrical power to an outlet. This would be done so the generator can provide electrical power to auxiliary loads in addition to the welder (Enyedy Paragraph 14). 
In Silvestro modified by Enyedy, the auxiliary power outlet which receives energy from the generator (Enyedy Paragraph 16) would be one of the power outlets, taught by Silvestro, in the output panel on the housing which contain electrical outlets (Silvestro Paragraph 5).


Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Silvestro (US 20060027547 A1), in view of Mitri (US 20210111615 A1) and Farah (US 20150069037 A1), and in further view of Xu (CN 107052542 A) and Martinez (US 20150061568 A1).
Regarding claim 11, Silvestro as modified teaches the arc-welding system of claim 1.
Silvestro fails to teach:
the side panels of said housing of said electric welding machine are slidable and are mounted such that said side panels face the interior of said housing.
Xu teaches a portable energy-saving welding device, wherein:
the side panels (solar panels 13) of said housing of said electric welding machine (welding machine 17) are mounted such that said side panels face the interior of said housing (Figure 2 Paragraphs 22 and 29; bottom of solar panels 13 are movably connected by pins and are unfolded when additional voltage is needed).
As can be seen in Figure 2, when the solar panels 13 are deployed, the solar panels would be facing upwards to receive sunlight. That means when the solar panels are stored, rotated along the pins at the bottom of the solar panels, the solar panels would be mounted facing toward the interior of the housing.
   It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Silvestro with Xu and stored the solar panels along the side of the welding machine such that the side panels face the interior of the housing when not deployed. This would be done so that the it is convenient to storage the solar panels and that it does not affect the overall appearance of the welding machine (Xu Paragraph 22) as well as protecting the solar panels when they are not deployed.
Silvestro modified with Xu fails to teach:
the side panels of said housing of said electric welding machine are slidable
Martinez teaches a portable solar-powered generator, wherein:
the side panels (solar panel 200) of said housing are slidable (Figure 5 Paragraph 42; track system 301 used to lift side solar panel 200)
   It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to modified Silvestro with Martinez and used the slidable track and guide system to lift the side panels of the housing. This would be done so that the solar panels can be angled to better capture sunlight and maximize sunlight input (Martinez Figure 5A Paragraph 44-45).

Regarding claim 12, Silvestro as modified teaches the arc-welding system of claim 11.
Martinez further teaches:
 a track and guide system (track system 301) wherein said side walls can be maneuvered upwards without requiring additional free space (Figures 2 and 5A-C; no additional free space is used when the solar panel 200 are stored and the track system can be used to deploy the solar panels).
Same motivation as claim 11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/F.J.W./Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763